SEPARATE OPINION.
Barclay, J.
— It appears to me that the evidence referred to in the opinion of the learned chief justice was admissible as tending to show that the so-called agreement of sale, though in writing, never acquired original vitality as a contract, because of illegality (for which, it is claimed, it was a cover) in the real transaction between the parties.
Such evidence is not regarded as infringing the general rule excluding verbal testimony to contradict or vary a writing. Tracy v. Union Iron Works Co., 104 Mo. 193.
In my opinion it was admissible under the pleadings in this case. For these reasons my concurrence is given to reversing and remanding.